Citation Nr: 0944352	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from July 1968 to February 
1970 and from September 1990 to August 1991.  He also served 
in the U.S. Army Reserves from 1970 through 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In September 
2008, the Veteran and his wife testified at a hearing at the 
RO before the undersigned Veterans Law Judge.

As reflected on the first page of the decision, the Board has 
broadened the appealed claim for service connection for PTSD 
to also include service connection for a psychiatric disorder 
other than PTSD, based on a recent decision of the United 
States Court of Appeals for Veterans Claims (Court) finding 
that a claim for PTSD, where the record reasonably indicates 
the presence of another psychiatric disability, must also be 
considered as a claim for the other psychiatric disability.  
The Court's rationale, in short, is that the Veteran cannot 
be held to a medical level of understanding of differences 
between various psychiatric disorders, so that his claim for 
the one also must be considered a claim for other psychiatric 
disability as well.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam order).


FINDINGS OF FACT

1. An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
PTSD.

2. The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
psychiatric disorder, to include PTSD, related to any 
incident or event in active military service; in addition, no 
psychosis was manifested within one year after service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in  June 2006, August 2006, and 
July 2007, that fully addressed the notice elements in this 
matter.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran several letters, including 
in August 2006 and July 2007, informing him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether his PTSD or other 
psychiatric disorder may be related to service.  As 
delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection for a 
psychiatric disorder, to include PTSD, there is competent 
medical evidence of current disabilities.  Private treatment 
records show diagnoses including PTSD and depression.  The 
Board, however, finds insufficient evidence of an event, 
disease, or injury in service upon which a VA examiner's 
opinion could be based to establish an etiology related to 
service to support these claims.  As more fully explained 
below, the Veteran's own assertions as to a relationship 
between either PTSD or other psychiatric disorder (or both) 
and his military service, have been insufficiently specific, 
have been unsupported by corroborating evidence, and have 
herein been found to be outweighed by the absence of a 
verified stressor event (for the PTSD claim) and the absence 
of documented complaints or prior assertions of claimed 
disability, despite ample opportunity for the Veteran to 
provide support or greater specifics to support his 
assertions.  The Board accordingly concludes - given the 
absence of evidence of an event, disease, or injury in 
service, or of an indication of a link between such an event, 
disease, or injury in service, beyond the Veteran's 
unsubstantiated assertions of such a link to service and/or 
of onset sometime in service, to support his claims for 
service connection - that the case before the Board and the 
record presented do not warrant affording the Veteran a VA 
examination to address his service connection claim.  This 
determination is principally based, as noted above, on the 
Board's conclusion that there is an insufficient evidentiary 
record upon which an examiner could cognizably base an 
opinion linking either of these current claimed disorders to 
service.  38 C.F.R. § 3.159(c)(4); McLendon, supra; see 38 
C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994) and Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records, private treatment 
records, and SSA records.  As explained above, a VA 
examination was not scheduled and is not necessary in order 
to adjudicate the claim.  In addition, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to him.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

II. Factual Background

The Veteran's service treatment records (STRs) are negative 
for any report of or finding of PTSD or any other psychiatric 
disorder. 

The Veteran's service personnel records show that during his 
first period of active duty service, his MOS (military 
occupational specialty) was "Util Mech" and "Power Gen 
Oper".  He served in the Republic of Vietnam from January 
1969 through October 1970.  He was awarded the National 
Defense Service Medal (NDSM), the Vietnam Service Medal 
(VSM), the Vietnam Campaign Medal (VCM) with 60 devise, and 2 
OS SVC bars.  During his second period of active duty, he was 
ordered to active duty in support of Operation Desert 
Shield/Storm and his MOS was ammunition specialist.  

Private treatment records from Delta Community Mental Health 
Services showed that the Veteran was seen for memory problems 
in March 2006.  The initial diagnoses were PTSD and 
depression, rule out dementia of the Alzheimer's type.  At 
that time he reported having nightmares for over 22 years, 
since fighting in the Vietnam war.  In April 2006 he reported 
having flashbacks of working in the hospital during Desert 
Storm and all of the dead bodies he had to deal with.  In May 
2006 a psychiatric evaluation showed that the Veteran 
reported having flashbacks from the war in Korea and the war 
in Vietnam.  (The Board notes that there are duplicate copies 
of this document, one of which has the word "Korea" crossed 
out.)  The diagnoses included PTSD and dementia of the 
Alzheimer's type.  In November 2006 he was discharged, and 
the final diagnoses included PTSD and rule out dementia, 
Alzheimer's type.  

A May 2006 VA neuropsychological evaluation showed that the 
Veteran was referred for evaluation due to memory loss.  It 
was noted that he was a poor historian, which necessitated 
heavy reliance on his wife for information.  She reported he 
excessively talked about his Vietnam war experiences.  He 
reported that in Vietnam he served at a medical facility 
where he was at times positioned in a watch tower where he 
felt like a "sitting duck", which he described as extremely 
stressful.  He reported that associated with his occasional 
duty of delivering medical supplies to the hospital, he saw 
several soldiers with war-related injuries.  The diagnoses 
included dementia and mood disorder.  

In an August 2006 statement, the Veteran reported he worked 
in supply at the 67th Evacuation Hospital in Vietnam, where 
he bagged and tagged bodies to send back to the states.  He 
reported that while in Vietnam he started having nightmares 
and was stressed out, which has continued to date.  He 
submitted a VA Form 21-0781 (Statement in Support of Claim 
for PTSD) in which he reported that in Vietnam he worked with 
dead and injured people.  

In a memorandum dated in January 2007, the RO determined that 
the information required to corroborate stressful events 
described by the Veteran was insufficient to send for 
verification or to allow for meaningful research of records.  

In a May 2007 statement, the Veteran's wife reported he had 
not been the same since he returned from Vietnam, and that he 
had nightmares and flashbacks of Vietnam.  

Received from the Veteran in September 2008 was another VA 
Form 21-0781 (Statement in Support of Claim for PTSD) in 
which he reported that in Vietnam he witnessed on many 
occasions his comrades being killed and wounded, and that his 
experience with bloody body bags and the smell of blood 
stayed on his mind.  

In September 2008, the Veteran testified that when he was 
sent to Vietnam his MOS was supposed to have been a utility 
engineer, but when he arrived he was sent to unit supply.  He 
testified he was stationed at the 67th Evac Hospital and 
worked in unit supply.  He testified that his stressors 
stemmed from his duties which involved doing paperwork in 
order to have body bags shipped, and that sometimes they had 
to handle the body bag.  He claimed that he also had to 
handle the empty used body bags, which he claimed were reused 
without cleaning.  

III. Analysis

The Veteran contends that he has PTSD as a result of stressor 
events that occurred during his first period of active duty, 
when he served in the Republic of Vietnam.  He reported he 
developed PTSD basically as a result of his duties in 
Vietnam, which he reported involved having to handle and do 
paperwork for body bags, and having to handle empty used body 
bags, which were reused without cleaning.  

In addressing the Veteran's claim, as noted above, the Board 
will analyze the claim in the present appeal under the 
framework set out in the Clemons precedent and appropriate 
review of the evidence of record.  Clemons v. Shinseki, 
supra.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  A Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

With regard to the claims for service connection for PTSD and 
any other related psychiatric disorders, the Board notes that 
there is competent medical evidence of current disabilities.  
Private treatment records dated in March 2006 showed 
diagnoses of PTSD and depression, and a VA neuropsychological 
evaluation in May 2006 showed a diagnosis of mood disorder.  
The Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).

After careful review of the record, the Board concludes that 
the preponderance of the evidence is against the granting of 
service connection for PTSD or for any other psychiatric 
disorder.

With respect to the diagnoses of a psychiatric disorder other 
than PTSD, the Board notes there is no evidence of any 
psychiatric disability during active military service or for 
many years thereafter.  STRs show no report or finding of 
depression of a psychiatric disorder.  As noted above, there 
was no actual diagnosis of any psychiatric disorder until 
many years later, in 2006, which was more than 35 years after 
his first period of active duty service.  This gap of years 
in the record militates against a finding that the Veteran 
suffered a chronic mental disability during service, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  In this regard, the Board notes the 
Veteran has basically reported continuously suffering from 
psychiatric symptoms (primarily PTSD-related) since returning 
from service, and his report is considered credible lay 
evidence of symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  However, his statements are not 
considered competent or probative evidence of an actual 
diagnosis of a psychiatric disability, or of a causal nexus 
to service, because he is not competent, as a layperson, to 
provide an opinion or evidence as to matters involving 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

What is missing from the record herein is competent medical 
evidence of link between the Veteran's depression (and other 
psychiatric disorders) and his military service.  Moreover, 
as explained above, the Board has concluded that obtaining a 
VA examination is not necessary to decide this claim.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder other than PTSD, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the Veteran's PTSD claim, the Board notes that 
his STRs show no complaint, report, or finding of PTSD.  The 
first post-service notation of PTSD was in March 2006.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible supporting evidence that a claimed stressor event in 
service actually occurred, and even an unequivocal medical 
diagnosis of PTSD would not suffice to establish service 
connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the Veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen v. Brown, supra.

As noted, the Veteran essentially contends he developed PTSD 
as a result of having to handle and do paperwork for body 
bags in Vietnam, and having to handle empty used body bags, 
which were reused without cleaning.  While sufficiency of a 
stressor is a medical determination, whether or not there is 
a stressor to begin with is an adjudicatory function.  In 
that regard, the Board finds that the Veteran's stressor 
accounts are vague and unspecific, and are not capable of 
being verified or corroborated.  

The Board acknowledges the Veteran's accounts of his 
experiences in Vietnam that are discussed above.  While it 
respects the sincerity of the Veteran's assertions, the law 
requires verification or corroboration of such claimed 
stressors when there is no support in the record of his 
having participated in combat.  The RO determined that there 
was not sufficient information of record to verify or seek 
verification of the events that the Veteran described, and 
the Board agrees.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept 
the Veteran's assertions regarding undocumented stressors if 
they derive from his having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 
38 U.S.C.A. § 1154(b).  The Federal Circuit Court has 
confirmed that section 1154(b) requires more than that a 
claimant have served in "a combat zone" and does require 
personal participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  The mere fact that the Veteran received no 
awards or decorations typically bestowed upon combat veterans 
is not the basis for the Board's denial of combat status.  
Rather, it is the Veteran's failure to identify specific 
events to permit research to provide any verification.  There 
is no doubt that the Veteran's service in Vietnam placed him 
in the combat theater.  However, it is the experiencing of 
specific stressor events, rather than the mere presence in an 
area in which combat might arise, which may constitute valid 
support for a diagnosis of PTSD.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The Board acknowledges that the Veteran has been diagnosed 
with PTSD based upon his account of experiences in Vietnam.  
However, while there is a diagnosis of PTSD in the record, 
there is no verified in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
Therefore, the Veteran's statements are not sufficient to 
establish an in-service stressor, and sufficient 
corroborating evidence has not been submitted to verify any 
in-service stressors.

Moreover, while the Veteran has sincerely reported that his 
PTSD is related to his reported in-service stressors, and he 
is certainly competent to report his symptoms (such as 
reporting flashbacks and nightmares and other related 
symptoms, which he claims show he has PTSD), his lay 
statements claiming that his PTSD symptoms are related to in-
service stressors are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu, supra.  Thus, notwithstanding any PTSD diagnosis, 
service connection for PTSD is not warranted here because 
there is no credible supporting evidence that the Veteran's 
claimed in-service stressors occurred.  Without a diagnosis 
of PTSD based on a verified stressor, service connection for 
that disorder may not be granted.  38 C.F.R. § 3.304(f).

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the Veteran's claim for service connection for PTSD.  
Therefore the benefit-of-the-doubt rule is not applicable, 
and the claim must also be denied in this regard.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


